Citation Nr: 0431745	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  98-06 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus (acquired flatfoot), currently rated as 30 percent 
disabling.


ATTORNEY FOR THE BOARD

J. L. Tiedeman


REMAND

The veteran served on active duty from March 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.

In this case, the record reveals that the veteran has 
requested a new VA examination.  He was last afforded a VA 
examination to assess the severity of his bilateral pes 
planus in April 2000.  The Board concludes that in order to 
comply with VA's duty to assist and because the evidence of 
record with regard to the issues on appeal is stale, he is 
entitled to a current VA examination.  Such an examination 
would be helpful to ascertain the current severity of his 
disability and to determine the relative degree of industrial 
impairment, in light of his recorded medical, educational, 
and vocational history.  See 38 C.F.R. § 3.327.

The appeal is thus REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

1.  The RO should make arrangement for 
the veteran to be scheduled for an 
examination to determine the severity of 
his bilateral pes planus.  All necessary 
tests and studies should be 
accomplished, and all clinical findings 
should be set forth in detail.  The 
claims folder must be made available to 
the examiner.  In the report of the 
examination, the examiner should respond 
specifically to each of the following 
items:

?	Is the veteran's weight-bearing line 
over or medial to the great toe?
?	Is there inward bowing of the tendo-
achillis?
?	Does the veteran experience pain of 
the feet on manipulation and use?
?	Is there objective evidence of marked 
deformity (pronation, abduction etc.) 
of the feet?
?	Are there any indications of swelling 
on use?
?	Does the veteran have characteristic 
callosities?
?	Is there tenderness of the plantar 
surfaces of the feet?  If so, to what 
degree?
?	Does the veteran have marked 
pronation?
?	Is there inward displacement and spasm 
of the tendo achillis on manipulation?  
If so, to what degree?
?	Are the veteran's bilateral pes planus 
symptoms relieved through the use of 
orthopedic shoes or appliances?

2.  After completion of the above 
development, in addition to any other 
development deemed necessary, the RO 
should readjudicate the issue of a rating 
in excess of 30 percent for bilateral pes 
planus.  If the determination remains 
adverse to the veteran, then he should be 
provided with a supplemental statement of 
the case as to this matter, and be 
afforded the appropriate time in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


